John D. Bennett, S.
This is an application by the Consul (reneral of the Federal Peoples Republic of Yugoslavia for an order directing the Treasurer of Nassau County to pay to the petitioner the sum of $4,509.04, on deposit for the benefit of certain beneficiaries of this estate residing in Yugoslavia.
Under section 269-a of the Surrogate’s Court Act, this court has the authority and responsibility of withholding payment of estate funds payable to a beneficiary who would not have the benefit or use or control of the money or property, due Mm. The burden of establishing whether the beneficiary will receive the benefit or use or control of such money or property is upon such beneficiary, or upon the person or persons claiming from, through, or under him. ■ ■
*634Submitted with the application is a letter from the United States Treasury Department, Fiscal Service, dated May 12, 1961, stating that Treasury Regulations do not prohibit the transmission of Government checks to nationals of Yugoslavia residing, in that country, and referring to an attached copy of Treasury Department Circular No. 655 (31 CFR 211), containing the Treasury Regulations which restrict transmission of Government checks to certain areas. The country of Yugoslavia is not one of the areas so restricted. In Matter of Braier (305 N. Y. 148), the Court of Appeals approved of reliance upon United State Treasury Regulations and policy in arriving at a determination that an alien legatee would not have the benefit or use or control of money on deposit.
The application accordingly will be granted. The funds from this estate on deposit with the Nassau .County Treasurer for the benefit of the alien beneficiaries are directed to be paid to the petitioner.